17-1502-cr
United States v. Praias

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of April, two thousand eighteen.

PRESENT:          PETER W. HALL,
                  CHRISTOPHER F. DRONEY,
                                    Circuit Judges,
                  TIMOTHY C. STANCEU,
                                               Judge.
----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Plaintiff-Appellee,

                           v.                                              No. 17-1502-cr

ANGELO PRAIAS,
                           Defendant-Appellant.
----------------------------------------------------------------------
For Appellant:                         Molly K. Corbett and James P. Egan, Assistant Federal Public
                                       Defenders, for Lisa A. Peebles, Federal Public Defender, Office
                                       of the Federal Public Defender, Albany, New York.

For Appellee:                          Rajit S. Dosanjh, Assistant United States Attorney, Jeffrey C.
                                       Coffman, Assistant United States Attorney of Counsel, for Grant
                                       C. Jaquith, United States Attorney for the Northern District of
                                       New York, Syracuse, New York.




 Timothy C. Stanceu, Chief Judge for the United States Court of International Trade, sitting by
designation.
       Appeal from a judgment of the United States District Court for the Northern District of

New York (Kahn, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on April 25, 2017, is AFFIRMED.

       Defendant Angelo Praias (“Praias”) appeals from a judgment of the district court revoking

his term of supervised release and sentencing him to eight months imprisonment to be followed

by ten years of supervised release. On appeal, Praias challenges only a special condition of his

supervised release prohibiting him from viewing, possessing, owning, subscribing to, or

purchasing any materials depicting sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

Praias argues that the district court plainly erred by “imposing an adult pornography ban that bears

no relation to any relevant sentencing factor and deprives Praias of more liberty than is reasonably

necessary to fulfill the purposes of sentencing.” Appellant’s Br. at 11. According to Praias,

although his underlying offense involved “sexual acts, there is no evidence that adult pornography

played any part in the prior criminal conduct.” Id. at 16.      We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal.

       At sentencing, Praias did not object to the supervised release condition prohibiting his

access to sexually explicit material.    We therefore review for plain error.      United States v.

Simmons, 343 F.3d 72, 80 (2d Cir. 2003).     Pursuant to 18 U.S.C. § 3583(e), a district court may,

after considering the factors set forth in § 3553(a), revoke a defendant’s term of supervised release

and require the defendant to serve a term of imprisonment.      Section 5D1.3(b) of the Guidelines

authorizes district courts to impose special conditions of supervised release

       to the extent that such conditions (1) are reasonably related to (A) the nature and
       circumstances of the offense and the history and characteristics of the defendant;


                                                 2
       (B) the need for the sentence imposed to afford adequate deterrence to criminal
       conduct; (C) the need to protect the public from further crimes of the defendant;
       and (D) the need to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective manner;
       and (2) involve no greater deprivation of liberty than is reasonably necessary for
       the purposes set forth above and are consistent with any pertinent policy statements
       issued by the Sentencing Commission.

U.S.S.G. § 5D1.3(b); see also 18 U.S.C. § 3583(d); United States v. Myers, 426 F.3d 117, 123–24

(2d Cir. 2005). District courts enjoy “broad discretion to tailor conditions of supervised release

to the goals and purposes outlined in § 5D1.3(b).”    United States v. Amer, 110 F.3d 873, 883 (2d

Cir. 1997) (quoting United States v. Abrar, 58 F.3d 43, 46–47 (2d Cir. 1995)).

       We hold that prohibiting Praias from viewing and possessing adult pornography is

reasonably related to “the nature and circumstances of the offense,” the “history and characteristics

of the defendant,” “the need to protect the public from further crimes of the defendant,” and

involves no greater deprivation of liberty than reasonably necessary under the circumstances.

U.S.S.G. § 5D1.3(b); 18 U.S.C. § 3583(e).1 In his underlying offense, Praias transported the

minor victim from Kentucky to his home in New York where he sexually abused her over the

course of three days. During that time, Praias took pictures of the victim’s naked genitals and

downloaded them to his computer.           Praias further victimized the girl by showing her

pornographic images of minor girls, including images depicting minor girls engaged in bestiality.



1
  Praias argues that the adult pornography restriction is inappropriate where the district court did
not make factual findings connecting the adult pornography ban and Praias’s underlying federal
offense. We do not need to resolve whether the district court was required to make factual
findings on the record supporting the pornography condition because, in any event, the reason for
the condition is “self-evident in the record.” See United States v. Balon, 384 F.3d 38, 41 n.1 (2d
Cir. 2004) (assuming any error attributable to the district court’s failure to articulate reasons for
its conditions of supervision was harmless because “the reason for such conditions [was] self-
evident in the record”).
 

                                                 3
This conduct demonstrates an unquestionable relationship between Praias’s criminal conduct and

his use of pornography.      See Simmons, 343 F.3d at 82 (“Given that [the defendant] often

videotaped his sexual attacks upon his victims, it was reasonable for [the district judge] to conclude

that there was a connection between [the defendant’s] viewing and possessing sexually explicit

material and his criminal behavior.”).

       In addition, Praias has consented to or urged upon the district court the very supervised

release condition that he now contests.      First, in 2011, Praias agreed to a supervised release

condition similar to the one that he claims the district court erred in imposing.      Second, after

pleading guilty to violations of supervised release, Praias urged the court to impose on him the

“most restrictive” supervised release conditions to avoid further incarceration.        App’x at 49.

Praias’s prior willingness to submit to the condition he now challenges further underscores our

conclusion that the district court did not plainly err when it imposed the condition. In light of

this history, any error by the district court did not seriously “affect[] the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Thomas, 274 F.3d 655, 667 (2d Cir.

2001) (en banc).

       This condition involves no greater deprivation of liberty than is reasonably necessary

considering Praias’s unwillingness to comply with the terms of his supervised release.      While on

supervision, Praias was subject to computer monitoring without reasonable suspicion and was

prohibited from associating with minors.     Despite these restrictive conditions, Praias admitted to

viewing videos involving a woman engaged in sexually suggestive conduct with an animal and

possessing unauthorized computer devices.         Praias further admitted to having unauthorized

contact with minors.    It was therefore reasonable for the district court to provide Praias further



                                                  4
incentive to avoid consuming sexually explicit materials. There was no error, much less plain

error.   United States v. Johnson, 529 F.3d 493, 502 (2d Cir. 2008) (“[P]lain error is reserved for

‘those circumstances in which a miscarriage of justice would otherwise result.’” (quoting United

States v. Young, 470 U.S. 1, 15 (1985)).

         We have considered Praias’s remaining arguments on appeal and find them to be without

merit.   We AFFIRM the judgment of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk of Court




                                                 5